Citation Nr: 0010176	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic rhinitis.  

2.  Entitlement to restoration of a 10 percent rating for 
chronic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in June 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, wherein service 
connection was granted for chronic rhinitis and an initial 
rating of 10 percent was assigned therefor, effective from 
January 1, 1993.  An appeal followed, and by further rating 
action in January 1996, the RO increased the rating assigned 
for chronic rhinitis from 0 percent to 10 percent, effective 
from January 1, 1993.  

The appeal as to the rating for chronic rhinitis, as well as 
claims for service connection denied by the RO in June 1994, 
thereafter came to the Board.  The Board by action in 
September 1997, denied entitlement to service connection for 
a left ankle disability and high cholesterol, while remanding 
to the RO the issue of the veteran's entitlement to an 
increased rating for chronic rhinitis.  The basis of such 
remand was that the rating criteria for the evaluation of the 
veteran's rhinitis had been modified by regulatory change, 
effective from October 7, 1996, and that the RO has not 
considered the claim under the modified criteria.  

On remand, the RO conducted a VA medical examination in July 
1999 and, by action of the RO in September 1999, a proposal 
to reduce the rating for chronic rhinitis from 10 percent to 
0 percent was entered.  Notice was afforded the veteran of 
the proposed action in September 1999.  A supplemental 
statement of the case was then provided the veteran in 
November 1999.  Such reduction was effectuated by the RO in 
rating action later in November 1999, effective from February 
1, 2000, following which he was furnished a supplemental 
statement of the case as to the action taken.  The case was 
thereafter returned to the Board for further review.

The issue of the veteran's entitlement to an initial rating 
in excess of 10 percent for chronic rhinitis is addressed in 
the REMAND portion of the instant document.


FINDING OF FACT

Action of the RO in November 1999 for the reduction in the 
schedular evaluation assigned for the veteran's service-
connected chronic rhinitis from 10 percent to 0 percent was 
effected without regard to the requirements set forth in 
38 C.F.R. § 3.344.


CONCLUSION OF LAW

Restoration of a 10 percent schedular evaluation for the 
veteran's service-connected chronic rhinitis is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105, 
3.344 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim for restoration of his initial rating of 
10 percent for rhinitis is found to be well-grounded in that 
it is plausible or capable of substantiation, based on his 
allegations by inference that no material improvement in the 
disorder in question warranted a reduction.  38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Further assistance to the veteran in the form of 
additional procedural or evidentiary development of this 
matter is not deemed to be in order, particularly in light of 
the favorable disposition of the claim herein reached.


The record reflects that service connection for chronic 
rhinitis was established by the RO in a rating decision of 
June 1994, at which time a 0 percent rating was assigned 
therefor as of January 1, 1993.  By subsequent action, the RO 
increased such rating to 10 percent, effective from January 
1, 1993.  That 10 percent rating remained in effect until 
reduced by the RO to 0 percent, effective from February 1, 
2000.   

Notwithstanding the fact that rating reduction in this matter 
was undertaken in compliance with 38 C.F.R. § 3.105 (e) and 
(h), and the veteran does not contend otherwise, it is 
nevertheless evident that such action was effected without 
regard to 38 C.F.R. § 3.344, nor was the veteran ever 
furnished notice of such provision or its impact under the 
facts herein at issue in any written document provided to him 
by VA.  

No question is presented as to the applicability of 38 C.F.R. 
§ 3.344 with respect to the reduction of the veteran's 10 
percent schedular rating for his service-connected chronic 
rhinitis, such rating being shown to have remained in effect 
for a period of at least five years.  38 C.F.R. § 3.344(c); 
see Brown v. Brown, 5 Vet. App. 413, 418-19 (1993).  That 
regulation mandates that, among other things, any reduction 
of a rating that has remained in effect for at least 5 years 
be accomplished only upon a review of the entire record of 
examinations and the medical-industrial history so as to 
ensure that the examination utilized for the reduction is at 
least as full and complete as the examination that led to the 
assignment of the original rating.  Also, such regulation 
necessitates a finding as to whether the disorder in question 
is one that is subject to temporary or episodic improvement 
and, if so, any reduction in its rating cannot be effected on 
the basis of any one examination, unless all of the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  As well, ratings on 
account of diseases which become comparatively symptom free 
after prolonged rest will not be reduced under 38 C.F.R. 
§ 3.344 on examinations reflecting bedrest.  Moreover, such 
regulation further requires, even upon a showing of material 
improvement, that the evidence presented makes it reasonably 
certain that such improvement will be maintained under the 
ordinary conditions of life.  

The effect of the RO's failure to observe the applicable 
regulation governing rating reductions is to void ab initio 
the RO's reduction action of November 1999 and to compel the 
Board to set it aside as not in accordance with law.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992) 
(citing Browder v. Derwinski, 1 Vet. App. 204, 205 (1991)); 
see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995).

As there is no indication that the RO considered the 
provisions of 38 C.F.R. § 3.344 in reducing the veteran's 
rating for rhinitis, and as there was no finding that 
material improvement had been shown or, if it was 
established, that it was attained under the ordinary 
conditions of life, the 10 percent rating must be restored.  
The RO's failure to demonstrate that material improvement in 
the veteran's disability was attained under the ordinary 
conditions of life cannot be cured by subsequent examination 
or action by VA.  See Dofflemyer, 2 Vet. App. at 282, citing 
Bentley v. Derwinski, 1 Vet. App. 28 (1990).  Rather, the 
Board must look only to the evidence of record at the time of 
the reduction, and determine whether that action was 
appropriate.  

Given that the RO's reduction action of November 1999 was in 
error, the 10 percent rating for the veteran's chronic 
rhinitis is restored, effective from February 1, 2000.  The 
Board does not herein reach any other question presented by 
this appeal, including whether material improvement was 
achieved during the relevant time frame under the ordinary 
conditions of life, nor does the Board intimate any opinion 
as to any such matter.  Any subsequent action taken to reduce 
the veteran's rating must be in accord with the facts then 
presented and the governing legal criteria.


ORDER

Subject to those provisions governing the payment of monetary 
benefits, restoration of the 10 percent rating for chronic 
rhinitis is granted.


REMAND

It is noted that the veteran by means of a notice of 
disagreement filed in July 1994 challenged the disability 
rating initially assigned by the RO for his service-connected 
rhinitis.  As such, there is presented an "original claim" 
as contemplated by Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found), as opposed to a claim for an "increased 
rating."  It is apparent that the RO has not developed this 
matter in light of Fenderson, thus presenting the question of 
whether consideration of the merits of the claim presented 
pursuant to Fenderson would result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As there exists at least one other reason for further 
procedural and/or evidentiary development of this matter, 
additional procedural development to permit the RO's initial 
consideration under Fenderson is deemed to be in order.

In addition, it is noted that, pursuant to Stegall v. West, 
11 Vet. App. 268, 271 (1998), the United States Court of 
Appeals for Veterans Claims (Court) has held that a remand by 
the Board confers upon the veteran or other claimant, as a 
matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court has further held that the 
Board itself errs when it fails to ensure compliance with the 
terms of its remand.  Id.  The veteran's representative avers 
that the VA examination in 1999 is incomplete and that its 
findings are inconclusive in the absence of X-rays, otoscopic 
evaluation, or allergy skin testing.  The representative also 
contends that flare-ups of the veteran's disability were not 
fully considered, citing DeLuca v. Brown, 8 Vet. App. 202 
(1995) as authority for their consideration.

The Board notes that, by its remand of September 1997, a 
medical examination was requested to address the recent 
changes in the rating criteria for respiratory disorders, and 
specific data were sought as to the presence or absence of 
nasal polyps and the degree of nasal obstruction, if any, of 
each nasal passage.  As well, it was requested that the 
examiner indicate whether there was present moderate crusting 
and ozena, with atrophic changes, and whether there was 
massive crusting and marked ozena, with anosmia.  To the 
extent that none of the specific data was furnished, the 
Board concurs with the veteran's representative that the 1999 
VA examination is incomplete, and further action is thus 
required for Stegall compliance.  The undersigned does not, 
however, reach or otherwise rule on any of the other 
allegations set forth by or on behalf of the veteran as to 
the sufficiency of the evidence.

On the basis of the foregoing, further development actions by 
the RO are deemed to be necessary.  Accordingly, this matter 
is again REMANDED to the RO for completion of the following:

1.  The RO should obtain a complete set 
of VA records of treatment concerning the 
veteran's rhinitis, which were compiled 
from January 1993 to the present.  Once 
obtained, such must be associated with 
the veteran's claims folder.

2.  Thereafter, the veteran is to be 
afforded a VA examination by a physician 
in the specialty of ear, nose, and throat 
diseases for the purpose of determining 
the nature and severity of the veteran's 
service-connected chronic rhinitis.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as comprehensive clinical 
examination and any indicated diagnostic 
studies, including X-rays, deemed 
advisable by the examiner.  

All established diagnoses are to be fully 
set forth.  It is requested that the 
examiner indicate specifically whether 
nasal polyps are present; whether there 
is present moderate crusting and ozena, 
with atrophic changes; and whether there 
is massive crusting and marked ozena, 
with anosmia.  Any and all opinions are 
to be accompanied by a supporting 
rationale.

3.  Upon completion of the foregoing 
actions, the RO should then readjudicate 
the issue of the veteran's entitlement to 
an initial rating in excess of 10 percent 
for chronic rhinitis, based on all of the 
evidence of record and all governing 
legal authority, including Fenderson.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded a reasonable 
period for a response before the record 
is returned to the Board for further 
review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with his current appeal.  
See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


